                     IN THE UNITED STATES DISTRICT COURT
                   FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                               OXFORD DIVISION


LEQUANNA RAMSEY
As Next Friend of A.S.M.                                                             PLAINTIFF

V.                                                                      NO. 3:18CV00134-JMV

COMMISSIONER OF SOCIAL SECURITY                                                    DEFENDANT


                                ORDER DISMISSING CASE

       Before the Court is Plaintiff’s unopposed Motion to Dismiss Appeal [14].

       Pursuant to FED. R. CIV. P. 41(a)(2), “an action may be dismissed at the plaintiff’s request

only by court order, on terms that the court considers proper.” The Court, having been advised

Defendant does not oppose the motion, finds the motion should be granted for good cause

shown. Therefore, it is

       ORDERED that the instant motion is granted, and this case is DISMISSED.

       This, the 30th day of October, 2018.



                                                     /s/ Jane M. Virden
                                                      UNITED STATES MAGISTRATE JUDGE
